DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species C shown in Figures 1-8 and 11 (claims 1-10) in the reply filed on 01/20/2022 is acknowledged. Further, claim  6 recites a stopper part for matching centers of gravity of the rotor part and the sleeve bearing, as shown in Figure 10, and is directed to Species B. Accordingly, claim 6 is withdrawn from further consideration as being directed to the non-elected species. Claims 1-5 and 7-10 are under examination. 
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both magnet, as seen in Figures  5A and 5B, and shaft, as seen in Figures 1 and 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" and "33" in Figures 5A & 1 have both been used to designate the shaft.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “61” and “73” and “74”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "62" and "61" have both been used to designate the bearing support part, as seen in Figures 4 &10.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “53” has been used to designate both sleeve bearing and stator yoke.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The disclosure is objected to because of the following informalities: 
Page 1, line 25: “plurality of impellers to which the magnet is fixedly coupled” should be changed to --plurality of impeller blades to which the magnet is fixedly coupled--.
Page 4, lines 7-8: “plurality of impellers to which the magnet is fixedly coupled” should be changed to --plurality of impeller blades to which the magnet is fixedly coupled--.
Page 4, line  12: “to accommodate the plurality of impeller” should be changed to --to accommodate the plurality of impeller blades--.
Page 5, lines 7-9: “a plurality of impellers to which the magnet is fixedly coupled on inner circumferential surfaces of the impellers” should be changed to --a plurality of impeller blades to which the magnet is fixedly coupled on inner circumferential surfaces of the blades--.
Page 5, line  12: “to accommodate the plurality of impellers” should be changed to -- to accommodate the plurality of impeller blades--.
Page 5, lines 20-21: “a circuit board for driving the stator part” should be changed to – a circuit board for driving the rotor part--.
Page 7, lines 6-8: “a plurality of impellers to which the magnet is fixedly coupled on inner circumferential surfaces of the impellers” should be changed to --the plurality of impeller blades to which the magnet is fixedly coupled on inner circumferential surfaces of the blades--.
Page 7, line  11: “to accommodate the plurality of impellers” should be changed to -- to accommodate the plurality of impeller blades--.
Page 10, lines 3-5: “provided with the plurality of impellers to which a magnet 33 is fixedly coupled on the inner circumferential surfaces of the impellers 22” should be changed to --provided with the plurality of impeller blades to which a magnet 33 is fixedly coupled on the inner circumferential surfaces of the blades 22--.
Page 10, lines 22-23: “a plurality of impellers 22 integrally provided on an upper part of the fan member body 21” should be changed to --“the plurality of impeller blades 22 integrally provided on an upper part of the fan member body 21--.
Appropriate correction is required. 
Claim Objections
5.	Claims 1-10 are objected to because of the following informalities:  
In claim 1, lines 8-9: “a plurality of impellers” should be changed to – a plurality of impeller blades--.
In claim 1, lines 13-14: “to accommodate the plurality of impellers” should be changed to – to accommodate the plurality of impeller blades--.
In claim 2, lines 1-2: “a circuit board for driving the stator part” should be changed to – a circuit board for driving the rotor part--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite because it sets forth that “a separation prevention member provided at a position between the bearing support and the bearing”. As presently worded, it is unclear what structure the applicant is trying to claim or imply by this recitation. Specifically, it is unclear if the bearing support is an additional support or the same bearing support part, as recited in claim 4, from which claim 5 depends. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter “Kim”) (Pub. No. US 2019/0334393 A1) in view of Kim et al. (hereinafter “Kim’002”) (Pub. No.: US 2019/0149002 A1).
Regarding claim 1, Kim discloses a fan motor comprising: 
a stator part (stack-type stator 10, as discussed in Paragraphs [0076] & [0082]-[0084]) comprising a coil (plurality of conductive pattern coils formed on a multi-layer substrate, so that the plurality of stator coils are individually wound and bonded to a printed circuit board, as detailed in Paragraph [0033]) and a stator yoke (a stator yoke disposed at a lower portion of the multi-layer substrate, as stated in Paragraph [0011]; the stator yoke serving as a base plate for supporting the stacking-type stator and a rotor, see Paragraph [0018]; the stator yoke 110 being formed by laminating a thin plate such as an electromagnetic steel plate so as to play a role of a yoke, as stated in Paragraph [0078]) provided at a lower part of the coil (as presented in annotated Figure 6); 
a rotor part (rotor 20) comprising a magnet (plurality of magnets 21, as discussed in Paragraph [0053]) spaced apart from an upper surface of the stator yoke (as best seen in annotated Figure 5, magnets 21 are certainly spaced apart from an upper surface of the stator yoke 110) and a back yoke (a rotor having a central portion of a back yoke coupled to an outer periphery of the bushing and a plurality of magnets disposed at a lower portion of the back yoke; and a stack-type stator disposed above the base plate so as to face the rotor, see Paragraph [0025]; the rotor 20 has an annular back yoke 22 made of a magnetic material and a plurality of magnets 21, as presented in Paragraph [0053] and annotated Figure 5) tightly provided on an upper surface of the magnet; 
a fan member (impeller 30, as illustrated in annotated Figure 1 and detailed in Paragraph [0059]) comprising a rotating shaft (support shaft 40, as stated in Paragraph [0059]) which rotates to become a rotation center of the rotor part, and a plurality of impellers (plurality of blades B30, as depicted in annotated Figure 1) to which the magnet is fixedly coupled on inner circumferential surfaces of the impellers; 
a body part (defined by the base plate 1, as presented in Paragraphs [0062]-[0063]) accommodating the stator part (as depicted in annotated Figure 1, the base plate 1, which is designated as the body part, is undoubtedly accommodating the stack-type stator 10). 
Particularly, Kim demonstrates the fan motor 100 that is being configured such that a stack-type stator 10 using a multi-layer substrate is fixed to an upper portion of a base plate 1 serving as a back yoke of a stator, and a rotor 20 is disposed in opposition to the stack-type stator 10 above the upper portion of the stack-type stator 10 with an air gap between the stack-type stator 10 and the rotor 20 (see Paragraph [0052]).


    PNG
    media_image1.png
    404
    764
    media_image1.png
    Greyscale
 
Notably, in Paragraph [0063], Kim details: the stack-type stator 10 may be installed on a recessed bottom of the base plate 1, that is, the inner side portion 1b. The bending of the base plate 1 so as to have a step between the inner side portion 1b and the outer side portion 1a is intended to prevent the base plate 1 from being warped or distorted so as to suppress noise caused by vibration of the blower.


    PNG
    media_image2.png
    436
    642
    media_image2.png
    Greyscale


As shown in annotated Figure 2 above, Kim evidently illustrates as how the stator yoke 10 is covering a groove part that is provided in a bottom surface of the body part as a plate-shaped member. Further, it should be noted that The Free Dictionary defines “in” as ‘within the limits’ or ‘bounds’. Clearly, the stator yoke 10 is being tightly attached within the limits of the groove part or within a particular place of the groove. As such, one of ordinary skill in the art would surely recognize that the stator yoke 10 is being seated in a groove part that is provided in a bottom surface of the body part as a plate-shaped member, as instantly claimed.
Still further, in Paragraph [0100], Kim also specifies: the stack-type stator 10, that is, the first to fourth PCBs 11 to 14 have a substantially rectangular shape, and a through hole 15 having a diameter larger than the outer diameter of the bushing 43 is formed at the center of the stack-type stator 10.
In fact, Kim’s fan motor is designed such that the bearing housing is provided by protruding from the body part 1 in a central part where the groove part is provided.
Kim does not explicitly disclose specifics regarding a cover part which is provided at an upper end part of the body part and having an intake and exhaust holes. Further, Kim is silent as to the fact that the groove part is provided with a bearing housing for shaft-supporting a sleeve bearing elongated for rotationally supporting the rotating shaft and the bearing housing is provided by protruding integrally with the body part.
Nonetheless, fan motors having the claimed structure are notoriously well known in the art, as taught by Kim’002. Kim’002 in the same field of endeavor teaches another fan motor, wherein the single-phase motor 40 includes the slim-type stator 110, a sleeve bearing 150, a rotating shaft 140, and a bearing holder 160 for receiving the sleeve bearing 150 at a central portion of the lower case 101 that, as stated in Paragraphs [0076]-[0077], is integrally formed by, for example, insert molding. As seen in annotated Figure 2, this bearing holder 160 includes the sleeve bearing 150 inserted into a cylindrical protruded boss 160a.

    PNG
    media_image3.png
    324
    598
    media_image3.png
    Greyscale

Also, in Paragraph [0080], Kim’002 further notes that “the rotating shaft 140 of the rotor 120 is coupled to the penetration opening of the sleeve bearing 150 and the rotating shaft 140 is fixed to the center of the rotor 120.”

    PNG
    media_image4.png
    472
    699
    media_image4.png
    Greyscale

Kim’002 then goes on to describe how: As shown in FIG. 1, the lower case 101 includes a side wall 102 formed at right angles to the outer circumferential portion thereof and is joined together with the upper case 103 to form a Sirocco type fan, and thus, one side of the side wall 102 is opened to form a wind outlet 107 for blowing out the sucked air. In this case, the side walls 102 are formed of the same resin as the bearing holder 160 and is integrally formed with the lower case 101 made of metal by insert molding (see Paragraph [0089]).
Furthermore, in Paragraph [0091], Kim’002 further specifies: The upper case 103 is also provided with a wind inlet 104 having at least one penetration opening for sucking the heated air inside the main body (for example, an electronic component such as a wireless charger or the like) from a direction opposite to the upper case 103, similarly to the lower case 101.
As best seen in annotated Figure 1, Kim’002 explicitly teaches as how the cover part or upper case 103 having an intake hole and an exhaust hole being provided at an upper end part UP101 of the body part 101 while  accommodating the plurality of impeller blades.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the bearing housing or bearing holder that is including the sleeve bearing for rotationally supporting a shaft and further combine the teaching of using a cover part having an intake hole and an exhaust hole, as taught by Kim’002, to the fan motor of Kim, as part of an obvious combination of known prior art structures, in this case the use of a bearing housing and/or sleeve bearing and/or an upper cover that is including an intake and exhaust holes in fan motor structures, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the cover part having an intake hole and an exhaust hole would be further provided at an upper end part of the body part to accommodate the plurality of impellers and/or the groove part would be further provided with a bearing housing for shaft-supporting a sleeve bearing elongated for rotationally supporting the rotating shaft and/or the bearing housing would be further provided by protruding integrally with the body part in a central part where the groove part being provided, as instantly claimed.
Regarding claim 2, Kim and Kim’002 substantially disclose the fan motor, as claimed and detailed above.
Additionally, in Paragraph [0021], Kim specifically teaches: the multi-layer substrate may be formed of first to fourth printed circuit boards (PCBs), a first wiring pattern necessary for three-phase Y-connection or delta connection may be formed on the first PCB, and second to fourth wiring patterns for connecting the coil patterns arranged in opposition to each other around the center may be formed on second to fourth PCBs. Further, in Paragraph [0033], Kim more clearly describes as how the plurality of stator coils are individually wound and bonded to a printed circuit board (PCB), and both ends of each of the plurality of stator coils are soldered on a printed wiring of the PCB. 
Specifically, Kim’s control system utilizes electromagnetic properties and relationships existing between the stator part and/or the circuit board and/or the magnet. In fact, disclosing this particular arrangement of the PCB, Kim specifically teaches the printed circuit board that is directly and/or indirectly being linked and disposed at a position between the stator yoke 110 and the magnet 17, otherwise, the system cannot normally operate.
As such, according to the combination, one skilled in the art would surely recognize that the circuit board/PCB for driving the stator part is disposed at a position between the stator yoke 110 and the magnet 17, as instantly claimed.
Regarding claim 7, Kim and Kim’002 substantially disclose the fan motor, as claimed and detailed above. Additionally, as stated in Paragraph [0100], Kim specifies that “the stack-type stator 10, that is, the first to fourth PCBs 11 to 14 have a substantially rectangular shape, and a through hole 15 having a diameter larger than the outer diameter of the bushing 43 is formed at the center of the stack-type stator 10.” As best seen in annotated Figure 2, Kim evidently illustrates as how the bearing housing or busing 43 is simultaneously accommodated at the middle position, and thus, inside the stator part, inside the rotor part, and inside the circuit board, as instantly claimed.

    PNG
    media_image5.png
    358
    627
    media_image5.png
    Greyscale

Regarding claim 8, Kim and Kim’002 substantially disclose the fan motor, as claimed and detailed above. Additionally, as best seen in annotated Figure 2, Kim evidently demonstrates as how the stator yoke 10 is provided at a position in the groove part of the body part, while is fixed by insert injection molding or heat welding.

    PNG
    media_image6.png
    436
    638
    media_image6.png
    Greyscale

This is evidenced by another embodiment of the fan motor, very similar to that seen in annotated Figure 1 and which performs as how: When the base plate 120 is made by a die casting method of an injection molded product obtained by injection molding a plastic material or an aluminum material as in the case of the axial gap type BLDC motor 100a according to the second embodiment, the stator yoke 110 capable of serving as a yoke is disposed below the stack-type stator 10 and then the plurality of divided cores 17 are press-fitted into the through holes 5b of the stator yoke 110 via the through holes 5 of the coil patterns L11 to L16, L21 to L26, and L31 to L36 (see Paragraph [0082]).
Regarding the claimed limitations, namely “is fixed by insert injection molding or heat welding ”, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). Applicant must claim the features of claims 4 and 5 in term of structure rather than function.
Regarding claim 9, Kim and Kim’002 substantially disclose the fan motor, as claimed and detailed above. The combination of Kim and Kim’002 does not explicitly disclose that the stator yoke has a polygonal shape.
Nonetheless, the use of stator yokes having a polygonal shape is notoriously well-known in the art, as taught by Kim’002.
Specifically, in Paragraph [0213], Kim’002 explicitly teaches that the dead point prevention yoke 170 preferably has an outer circumferential surface of a polygonal shape with corners (number of magnetic poles)/N (where N is a divisor of the number of magnetic poles), and a circular inner circumferential surface.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the stator yoke in polygonal shape, as taught by Kim’002 since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised that the stator yoke of Kim/Kim’002 would be further having a polygonal shape, as instantly claimed.
10.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’002, and further in view of Maruyama et al. (hereinafter “Maruyama”) (Pub. No.: US 2019/0366440 A1).
Regarding claim 3, Kim and Kim’002 substantially disclose the fan motor, as claimed and detailed above. However, although the combination of Kim and Kim’002 discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact that  an end part of the bearing housing is provided with a bearing support part provided as an inner circumferential surface of the bearing housing to prevent the sleeve bearing from separation.
Nevertheless, the use of a bearing support part as an inner circumferential surface of the bearing housing to prevent the sleeve bearing is notoriously well-known in the art. Maruyama in the same field of endeavor teaches another bearing structure, wherein, as stated in Paragraph [0008], “the sintered bearing includes a bearing sleeve formed of a sintered material, a shaft hole being formed therein, an annular ring-shaped seal member that is disposed such that one surface thereof comes into contact with the bearing sleeve, and a washer member that comes into contact with an other surface of the seal member on a side opposite to the one surface and is configured for the seal member to engage with the bearing sleeve”. The washer member is fixed to the bearing sleeve (see Paragraph [0009]).
Further, in Paragraphs [0010]& [0011], Maruyama successfully discloses:  
According to the sintered bearing having such a configuration, the sintered bearing functions as a component in which a bearing sleeve that supports a shaft of an instrument or the like, and a seal member that inhibits a fluid from moving along the shaft are integrated. Accordingly, compared to a case where a bearing that supports a shaft and a seal that inhibits a fluid from moving along the shaft are individually incorporated as separate members, it is possible to realize a component having both functions of a bearing and a seal for a fluid in a simple configuration at low cost. In the case of having a simpler configuration, the reliability of a sintered bearing integrally including a seal member is improved
Moreover, in Paragraph 0031], Maruyama explicitly teaches: In the present embodiment, the seal member 12 constituted of a soft member such as an elastomer or a resin is interposed between the bearing sleeve 11 and the washer member 13 and engages with the bearing sleeve 11 due to the plurality of caulking portions 24, 24, and so on formed in the circumferential edge part of the one end 21a of the bearing sleeve 11 in the axial direction. In this manner, the washer member 13 and the seal member 12 can be easily integrated with the sintered bearing 10 by only causing the bearing sleeve 11 and the washer member 13 to be engaged with each other through easy processing such as caulking.

    PNG
    media_image7.png
    540
    581
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    356
    481
    media_image8.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to combine the teaching of
using a washer member as a separation prevention member at a position between the bearing support and the bearing, as taught by Maruyama, in order to realize a component having both functions of a bearing and a seal for a fluid in a simple configuration at low cost, as motivated by Maruyama in Paragraph [0011].
Thus modified, one skilled in the art would have been reasonably appraised that an end part of the bearing housing would be further provided with a bearing support part provided as an inner circumferential surface of the bearing housing to further prevent the sleeve bearing from separation and/or the bearing support part would be further preventing a bearing from separation by fixing the bearing through insert injection molding, at least one caulking, or heat welding and/or a separation prevention member would be further provided at a position between the bearing support and the bearing, as instantly claimed.
Regarding the claimed limitations, namely “by fixing the bearing through insert injection molding, at least one caulking, or heat welding”, as stated in claim 4, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). Applicant must claim the features of claim 4 in term of structure rather than function.
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim’002, and further in view of Fujii et al. (hereinafter “Fujii”) (Pub. No.: US 2005/0099072 A1).
Regarding claim 10, Kim and Kim’002 substantially disclose the fan motor, as claimed and detailed above. However, although the combination of Kim and Kim’002 discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact the coil of the stator part is a hollow coil, having a square shape.
Nonetheless, the use of hollow coils in a stator is notoriously well-known in the art, as taught by Fujii. 
Fujii, in Paragraph [0009], explicitly teaches: a stator incorporating a drive circuit is composed of a bracket formed from a nonmagnetic or weakly magnetic metal plate, having a shaft support portion disposed in a central portion, and a brush base composed of a stator base printed circuit mounted on the bracket and having a power feed terminal installation portion in an outer peripheral portion, hollow armature coils mounted on the brush base, and a drive circuit component for controlling electric current flowing in the hollow armature coil, wherein the printed circuit has at least one internal plating connection conductor trace which provides continuity from the power feed terminal portion provided in the outer peripheral portion of the brush base to the copper foil lands for purposes of plating, the at least one internal plating connection trace is at least partially removed after plating by at least one separation hole for cutting the plating connection trace to open the plating connection land circuit, and an adhesive resin is applied to a surface of the brush base where the drive circuit component is disposed, the adhesive resin adheres to the bracket via the separation hole and the brush base is fixed to the bracket. 
More specifically, in claim 2, Fujii further states:  said hollow armature coils are flat coils and said separation hole is provided in an inner-diameter position of the hollow armature coils. 
Hence, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to combine the teaching of using a hollow coil in the stator part, as taught by Fujii, to the stator part of Kim/Kim’002 as part of an obvious combination of known prior art structures, in this case the use of hollow cols in motors, to achieve predictable results, in this case, to further control electric current flowing through the armature. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the coil of the stator part would be further a hollow coil, as instantly claimed.
Regarding the claimed limitations “having a square shape ”. It is noted that applicant has not disclosed that using a square shape in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with hollow coils, as taught by Fujii. Accordingly, absent persuasive evidence that the square shape is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).
Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents. 
US 5,610,462 A; US 6,435,722 B1; US 2007/0044312 A1; US 2004/0017954 A1; US 2005/0163404 A1; US 2006/0292015 A1 and US 2007/0176504 A1 are cited to show a fan motor having various configurations of bearing units arranged inside of the holding member to rotatably support the shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
	
/L. P./
Examiner, Art Unit 3746